DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.


Specification
The disclosure is objected to because of the following informalities: on pages 17-18, paragraph 58, line 10, Applicant writes, “retailer’s brink and mortar stores 256.” It is thought Applicant meant to write, “retailer’s brick and mortar stores 256.” Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The meaning of the term ‘momentum’ is not defined within the metes and bounds of claim 1 and thus the meaning of the term in the context of the platform outlined in claim 1 is unclear. 
In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”). See MPEP § 2106 (II) C.
Dependent claim 6 is also rejected for the same rationale as it contain the same deficiencies as independent claim 1.
	It is noted that claim 5 defines the term, and thus is exempt from this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik et al. (U.S. 10,733,614) and further in view of Langen et al. (U.S. 7,657,892).

With respect to claim 1, Sapoznik teaches a multi-channel communication platform comprising: a messaging engine operative to receive a plurality of textual messages from a user through any of a plurality of different messaging services in communication with the messaging engine (Sapoznik, Fig. 18F, elements 1820 and 1830 “send via email” and “send URL in text”; col. 38, line 67 – col. 39, line 19 and col. 40, line 62 – col. 41, line 5), the plurality of textual messages forming a message thread and including at least one query requesting a reply (Sapoznik, Fig. 18A, element 1820; col. 38, line 67 – col. 39, line 19); assign the message thread to a message queue associated with an agent (Sapoznik, col. 42, lines 58-63).
Sapoznik does not explicitly teach a routing engine operative to determine a momentum of the plurality of textual messages; and a queue manager operative to specify a response time goal for providing the reply to the at least one query, the response time goal being inversely proportional to the determined momentum. 
However, Langen teaches a routing engine operative to determine a momentum of the plurality of textual messages (Langen, col. 4, line 61 – col. 5, line 3); and a queue manager operative to specify a response time goal for providing the reply to the at least one query, the response time goal (Langen, col. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sapoznik in view of Langen in order to enable a routing engine operative to determine a momentum of the plurality of textual messages; and a queue manager operative to specify a response time goal for providing the reply to the at least one query, the response time goal being inversely proportional to the determined momentum. One would be motivated to do so in order to enable thread characteristics to be tailored to suit specific needs. This feature also allows the server customer to have more flexibility in the setup of their system and provides them with ways to prioritize their threading model for a specific business logic, or set of customer needs etc. (Langen, col. 2, lines 46-51).

With respect to claim 2, the combination of Sapoznik and Langen teaches the invention described in claim 1, including the multi-channel communication platform wherein the plurality of different messaging services comprises at least two of: a short message service (SMS) (Sapoznik, Fig. 18F, elements 1820 and 1830 “send URL in text”; col. 38, line 67 – col. 39, line 19 and col. 40, line 62 – col. 41, line 5); a multimedia messaging service (MMS); a push notification service; an internet protocol (IP) messaging service; or an email service (Sapoznik, Fig. 18F, elements 1820 and 1830 “send via email”; col. 38, line 67 – col. 39, line 19 and col. 40, line 62 – col. 41, line 5).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 3, the combination of Sapoznik and Langen teaches the invention described in claim 1, including the multi-channel communication platform wherein the routing engine comprises an automated agent, the automated agent comprising a natural language response engine that is configured to understand content of the at least one query (Sapoznik, Fig. 5; col. 6, line 22 – col. 7, line 65). 


With respect to claim 4, the combination of Sapoznik and Langen teaches the invention described in claim 3, including the multi-channel communication platform wherein the automated agent is configured to respond to a first-received query of the at least one query (Sapoznik, Figs. 1A and 1B, elements 130, 140, 150; col. 3, lines 2-15). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Sapoznik and Langen teaches the invention described in claim 1, including the multi-channel communication platform wherein: the message queue comprises a plurality of message threads (Langen, Fig. 2, elements 124 and 122; col. 4, lines 12-21), each having a different momentum value (Langen, col. 4, line 61 – col. 5, line 3); the message queue has a maximum momentum (Langen, col. 3, lines 13-14); and wherein a sum of the momentum value from each of the plurality of message threads in the message queue is less than the maximum momentum (Langen, col. 7, lines 19-51). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 7, the combination of Sapoznik and Langen teaches the invention described in claim 1, including the multi-channel communication platform further comprising an agent interface, the agent interface comprising: a representation of the message queue associated with a live agent (Sapoznik, Fig. 18A, element 1810; col. 38, line 64 – col. 39, line 1); an active chat thread displaying the message thread and operative to receive the reply from the live agent (Sapoznik, Fig. 18A, element 1820; col. 38, line 67 – col. 39, line 19); and a support window operative to display information about the user (Sapoznik, Fig. 18A, element 1830; col. 39, lines 20-28). 


With respect to claim 8, the combination of Sapoznik and Langen teaches the invention described in claim 7, including the multi-channel communication platform wherein the routing engine comprises an automated agent, the automated agent operative to analyze the query (Sapoznik, col. 39, lines 30-50) and provide one or more proposed responses to the live agent via the support window (Sapoznik, Fig. 18D, element 1821; col. 39, line 64 – col. 40, line 7). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 11, the combination of Sapoznik and Langen teaches the invention described in claim 9, including the multi-channel communication platform wherein the hyperlink is capable of being copied into the active chat thread by the live agent (Sapoznik, Fig. 18F, element 1830, “Send URL in Chat;” col. 40, lines 38-61). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 12, the combination of Sapoznik and Langen teaches the invention described in claim 7, including the multi-channel communication platform wherein the information about the user comprises at least one of a product preference of the user, a size of the user, an indication a recent browsing history of the user, an indication of a product interest of the user, an indication of a spending pattern of the user (Sapoznik, Fig. 18C, element 1830; col. 39, lines 51-56), a summary of a prior message thread between a live agent and the user, a summary of a user tagged product, or a summary of a purchasing history of the user. 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 13, the combination of Sapoznik and Langen teaches the invention described in claim 7, including the multi-channel communication platform wherein the message queue comprises a plurality of message threads, each message thread comprising a plurality of textual messages with a different respective user (Sapoznik, Fig. 18A, element 1810; col. 38, line 64 – col. 39, line 1). 
The combination of references is made under the same rationale as claim 1 above.

                        
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik in view of Langen and further in view of Vasthimal et al. (U.S. 2014/0122225).

With respect to claim 9, Sapoznik teaches the invention described in claim 8, including a multi-channel communication platform comprising: a messaging engine operative to receive a plurality of textual messages from a user through any of a plurality of different messaging services in communication with the messaging engine (Sapoznik, Fig. 18F, elements 1820 and 1830 “send via email” and “send URL in text”; col. 38, line 67 – col. 39, line 19 and col. 40, line 62 – col. 41, line 5), the plurality of textual messages forming a message thread and including at least one query requesting a reply (Sapoznik, Fig. 18A, element 1820; col. 38, line 67 – col. 39, line 19); assign the message thread to a message queue associated with an agent (Sapoznik, col. 42, lines 58-63); and the multi-channel communication platform wherein the automated agent is operative to analyze the message thread and, in response, provide a hyperlink to an internet webpage where an object, the object referred to in the message thread (Sapoznik, Fig. 18F, element 1830, “Send URL in Chat;” col. 40, lines 38-61).
Sapoznik does not explicitly teach a routing engine operative to determine a momentum of the plurality of textual messages; and a queue manager operative to specify a response time goal for providing 
However, Langen teaches a routing engine operative to determine a momentum of the plurality of textual messages (Langen, col. 4, line 61 – col. 5, line 3); and a queue manager operative to specify a response time goal for providing the reply to the at least one query, the response time goal (Langen, col. 4, lines 58-60 and col. 6, lines 28-35) being inversely proportional to the determined momentum (Langen, col. 5, lines 5-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sapoznik in view of Langen in order to enable a routing engine operative to determine a momentum of the plurality of textual messages; and a queue manager operative to specify a response time goal for providing the reply to the at least one query, the response time goal being inversely proportional to the determined momentum. One would be motivated to do so in order to enable thread characteristics to be tailored to suit specific needs. This feature also allows the server customer to have more flexibility in the setup of their system and provides them with ways to prioritize their threading model for a specific business logic, or set of customer needs etc. (Langen, col. 2, lines 46-51).
The combination of Sapoznik and Langen does not explicitly teach a product is offered for sale; and the product. 
 However, Vasthimal teaches a product is offered for sale; and the product (Vasthimal, page 5, paragraph 39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sapoznik and Langen in view of Vasthimal in order to enable a product is offered for sale; and the product. One would be motivated to do so in order to enable a simplified and shortened shopping experience for a user by minimizing user clicks (Vasthimal, page 5, paragraph 36).
With respect to claim 10, the combination of Sapoznik, Langen, and Vasthimal teaches the invention described in claim 9, including the multi-channel communication platform further comprising a database of available product inventory, and wherein the automated agent is operative to provide the hyperlink only if the product exists within the available product inventory (Vasthimal, page 5, paragraphs 39-40). 
The combination of references is made under the same rationale as claim 9 above.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sapoznik in view of Langen and further in view of Simons (U.S. 10,614,661).

With respect to claim 14, Sapoznik teaches the invention described in claim 1, including Sapoznik teaches a multi-channel communication platform comprising: a messaging engine operative to receive a plurality of textual messages from a user through any of a plurality of different messaging services in communication with the messaging engine (Sapoznik, Fig. 18F, elements 1820 and 1830 “send via email” and “send URL in text”; col. 38, line 67 – col. 39, line 19 and col. 40, line 62 – col. 41, line 5), the plurality of textual messages forming a message thread and including at least one query requesting a reply (Sapoznik, Fig. 18A, element 1820; col. 38, line 67 – col. 39, line 19); assign the message thread to a message queue associated with an agent (Sapoznik, col. 42, lines 58-63).
Sapoznik does not explicitly teach a routing engine operative to determine a momentum of the plurality of textual messages; and a queue manager operative to specify a response time goal for providing the reply to the at least one query, the response time goal being inversely proportional to the determined momentum. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sapoznik in view of Langen in order to enable a routing engine operative to determine a momentum of the plurality of textual messages; and a queue manager operative to specify a response time goal for providing the reply to the at least one query, the response time goal being inversely proportional to the determined momentum. One would be motivated to do so in order to enable thread characteristics to be tailored to suit specific needs. This feature also allows the server customer to have more flexibility in the setup of their system and provides them with ways to prioritize their threading model for a specific business logic, or set of customer needs etc. (Langen, col. 2, lines 46-51).
The combination of Sapoznik and Langen does not explicitly teach providing the agent with a reward. 
 However, Simons teaches providing the agent with a reward (Simons, col. 4, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sapoznik and Langen in view of Simons in order to enable providing the agent with a reward. One would be motivated to do so in order to enable providing a secure ledger system for recording money transfer (Simons, col. 1, lines 59-60).

With respect to claim 15, the combination of Sapoznik, Langen, and Simons teaches the invention described in claim 14, including the multi-channel communication platform wherein the reward comprises a digital currency (Simsons, col. 4, lines 5-8); the platform further comprising: an avatar representing the agent that is operative to be displayed to the user; and a digital reward store operative to provide a digital embellishment for display in conjunction with the avatar in exchange for the digital currency (Simons, col. 3, line 54 – col. 4, line 3). 
The combination of references is made under the same rationale as claim 14 above.

With respect to claim 16, the combination of Sapoznik, Langen, and Simons teaches the invention described in claim 15, including the multi-channel communication platform wherein the digital embellishment (Simons, col. 3, line 54 – col. 4, line 3) is uniquely secured to a token stored on a distributed blockchain ledger (Simsons, col. 21, lines 16-29).
The combination of references is made under the same rationale as claim 14 above.


Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

March 4, 2021